Exhibit 10.1

UNWIND AGREEMENT
dated as of July 25, 2014
with respect to the Call Option Transaction Confirmation
and the Warrants Confirmation
between Group 1 Automotive, Inc. and JPMorgan Chase Bank, National Association

THIS UNWIND AGREEMENT (this “Agreement”) with respect to the Call Option
Transaction Confirmation (as defined below) and the Warrants Confirmation (as
defined below) is made as of July 25, 2014, between Group 1 Automotive, Inc.
(the “Company”) and JPMorgan Chase Bank, National Association (“Dealer”).

WHEREAS, the Company and Dealer entered into a Call Option Transaction
Confirmation, dated as of June 20, 2006, as amended by a Call Option Transaction
Amendment dated as of June 23, 2006 (as so amended, the “Call Option Transaction
Confirmation”), relating to USD 287,500,000 principal amount of 2.25%
Convertible Senior Notes due 2036 (the “Convertible Notes”);

WHEREAS, the Company and Dealer entered into an Issuer Warrant Transaction,
dated as of June 20, 2006, as amended by a Warrants Transaction Amendment dated
as of June 23, 2006 (as so amended, the “Warrants Confirmation” and, together
with the Call Option Transaction Confirmation, the “Call Spread Confirmations”),
pursuant to which the Company issued to Dealer warrants to purchase shares of
common stock, par value $0.01 per share, of the Company;

WHEREAS, the Company intends to redeem the Convertible Notes pursuant to the
terms thereof;

WHEREAS, the Company has requested, and Dealer has agreed, to terminate in full
the Call Spread Confirmations;

NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto, intending to be legally bound, hereby mutually covenant and
agree as follows:

1. Defined Terms. Any capitalized term not otherwise defined herein shall have
the meaning set forth for such term in the Call Option Transaction Confirmation
or the Warrants Confirmation, as applicable.

2. Termination. Effective immediately upon execution of this Agreement by the
parties hereto, the Call Spread Confirmations and the transactions evidenced
thereby shall automatically terminate as of such execution and (i) the Call
Spread Confirmations and the transactions evidenced thereby and all of the
respective rights and obligations of Dealer and the Company under the Call
Spread Confirmations and the transactions evidenced thereby shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from, and agrees not to make any claim against the other party with
respect to, any obligations or liabilities of the other party arising out of and
to be performed in connection with the Call Spread Confirmations and the
transactions evidenced thereby following such execution; provided that the right
of indemnification provided for in each of Section 9(d) of the Call Option
Transaction Confirmation and Section 9(d) of the Warrants Confirmation shall
survive termination of the Call Spread Confirmations and the transactions
evidenced thereby pursuant to this Agreement. Dealer and the Company represent
and acknowledge to the other that upon execution of this Agreement by the
parties hereto, all obligations with respect to the Call Spread Confirmations
and the transactions evidenced thereby shall be deemed fully and finally
discharged.

3. Measurement Dates. For purposes of this Agreement, “Measurement Date” means
each of the 25 consecutive Scheduled Trading Days (as defined in the 2002 ISDA
Equity Derivatives Definitions, as published by the International Swaps and
Derivatives Association, Inc. (the “2002 Definitions”)) from, and including,
July 28, 2014; provided, however, that if any such Scheduled Trading Day is a
Disrupted Day in whole, such date shall not constitute a Measurement Date, and
an additional Measurement Date shall occur on the Scheduled Trading Day after
the date that would otherwise be the final Measurement Date. For purposes of
this Agreement (1) “Disrupted Day” shall have the meaning ascribed to such term
in the 2002 Definitions and (2) “Market Disruption Event”, as such term is used
in the definition of Disrupted Day, shall have the meaning ascribed to such term
in the 2002 Definitions, provided that (x) clause (ii) of such definition shall
be replaced in its entirety with “(ii) an Exchange Disruption, or” and (y) the
phrase “; in each case that the Calculation Agent determines is material” shall
be inserted immediately following clause (iii) of such definition. The
“Measurement Period” means the period from, and including, the first Measurement
Date to, and including, the final Measurement Date.

4. Share Delivery. In consideration for the terminations referred to in
Section 2 above, on the first Scheduled Trading Day following the conclusion of
the Measurement Period, or if such day is not a Clearance System Business Day,
on the next Clearance System Business Day immediately following such day, Dealer
shall deliver to the Company a number of Shares equal to (x) the product of
(i) 1,233,340 multiplied by (ii) the Cash Settlement Amount in respect of such
Measurement Period, divided by (y) the Unwind Price (as defined in Exhibit A to
this Agreement). “Cash Settlement Amount” means the amount as determined based
on the grid attached as Exhibit A to this Agreement.

5. Representations and Warranties of the Company. The Company represents and
warrants to Dealer on the date hereof that:

(a) it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement and has taken all necessary
action to authorise such execution, delivery and performance;

(b) such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any contractual restriction binding on or affecting it or any
of its assets;

(c) all governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with;

(d) its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with its terms (subject to applicable
bankruptcy, reorganisation, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)); and

(e) each of it and its affiliates is not in possession of any material nonpublic
information regarding Company or its common stock.

6. Representations and Warranties of Dealer. Dealer represents and warrants to
the Company on the date hereof that:

(a) it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement and has taken all necessary
action to authorise such execution, delivery and performance;

(b) such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any contractual restriction binding on or affecting it or any
of its assets;

(c) all governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with; and

(d) its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with its terms (subject to applicable
bankruptcy, reorganisation, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of law doctrine).

8. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all of the
signatures thereto and hereto were upon the same instrument.

9. No Reliance, etc. The Company hereby confirms that it has relied on the
advice of its own counsel and other advisors (to the extent it deems
appropriate) with respect to any legal, tax, accounting, or regulatory
consequences of this Agreement, that it has not relied on Dealer or its
affiliates in any respect in connection therewith, and that it will not hold
Dealer or its affiliates accountable for any such consequences.

10. Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on or prior to the last
Measurement Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to terminate and/or unwind the transactions
related to the Call Spread Confirmations; (B) Dealer and its affiliates also may
be active in the market for Shares other than in connection with hedging
activities in relation to the unwind and/or termination of the transactions
related to the Call Spread Confirmations; (C) Dealer shall make its own
determination as to whether, when or in what manner any hedging or market
activities in securities of Issuer shall be conducted and shall do so in a
manner that it deems appropriate to hedge its price and market risk with respect
to the payment required under this Agreement; and (D) any market activities of
Dealer and its affiliates with respect to Shares may affect the market price and
volatility of Shares, as well as the amount of the payment required under this
Agreement, each in a manner that may be adverse to Company.

11. Designation by Dealer. Notwithstanding any other provision in this Agreement
to the contrary requiring or allowing Dealer to purchase, sell, receive or
deliver any Shares or other securities to or from Company, Dealer may designate
any of its affiliates to purchase, sell, receive or deliver such shares or other
securities and otherwise to perform Dealer obligations in respect of the
transactions contemplated by this Agreement and any such designee may assume
such obligations. Dealer shall be discharged of its obligations to Company to
the extent of any such performance.

12. Role of Agent: Each party agrees and acknowledges that (i) J.P. Morgan
Securities LLC, an affiliate of JPMorgan (“JPMS”), has acted solely as agent and
not as principal with respect to this Agreement and (ii) JPMS has no obligation
or liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of this Agreement (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under this Agreement.

IN WITNESS WHEREOF, the parties have executed this AGREEMENT the day and the
year first above written.

GROUP 1 AUTOMOTIVE, INC.

     
By:
  /s/ John C. Rickel
 
   
Title:
  Chief Financial Officer
 
   



    JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

     
By:
  J.P. Morgan Securities LLC, as its Agent
By:
  /s/ Tim Oeljeschlager
 
   
Name:
  Tim Oeljeschlager
 
   
Title:
  Executive Director
 
   

EXHIBIT A

          Unwind Price   Cash Settlement Amount
$70.00
  $ 8.9081  
 
       
$71.00
  $ 9.2157  
 
       
$72.00
  $ 9.5200  
 
       
$73.00
  $ 9.8206  
 
       
$74.00
  $ 10.1173  
 
       
$75.00
  $ 10.4089  
 
       
$76.00
  $ 10.6968  
 
       
$77.00
  $ 10.9800  
 
       
$78.00
  $ 11.2582  
 
       
$79.00
  $ 11.5315  
 
       
$80.00
  $ 11.7996  
 
       
$81.00
  $ 12.0624  
 
       
$82.00
  $ 12.3198  
 
       
$83.00
  $ 12.5718  
 
       
$84.00
  $ 12.8185  
 
       
$85.00
  $ 13.0597  
 
       
$86.00
  $ 13.2954  
 
       
$87.00
  $ 13.5257  
 
       
$88.00
  $ 13.7506  
 
       
$89.00
  $ 13.9701  
 
       
$90.00
  $ 14.1841  
 
       
$91.00
  $ 14.3929  
 
       
$92.00
  $ 14.5966  
 
       
$93.00
  $ 14.7951  
 
       
$94.00
  $ 14.9885  
 
       
$95.00
  $ 15.1771  
 
       

If the Cash Settlement Amount is not specified on the grid above, the Cash
Settlement Amount shall be determined by Dealer based on a straight-line
interpolation between the Unwind Prices or extrapolation from the Unwind Prices
(as the case may be) specified on the grid above.

“Unwind Price” means the arithmetic average of the VWAP Prices for all of the
Measurement Dates during the Measurement Period.

“VWAP Price” for any Scheduled Trading Day means the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
GPI.N <equity> AQR (or any successor thereto) in respect of the period from 9:30
a.m. to 4:00 p.m. (New York City time) on such Scheduled Trading Day (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Scheduled Trading Day, as determined by Dealer).

Notwithstanding anything to the contrary in this Agreement, if (i) any Scheduled
Trading Day during any Measurement Period is a Disrupted Day or (ii) Dealer
determines in its commercially reasonable judgment that on any Scheduled Trading
Day during the Measurement Period an extension of such Measurement Period is
reasonably necessary or appropriate to preserve Dealer’s hedge unwind activity
hereunder in light of existing liquidity conditions or to enable Dealer to
effect sales of Shares in connection with its hedge unwind activity hereunder in
a manner that would be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer, then the VWAP Price for such Scheduled Trading Day(s) shall be the
volume-weighted average price per Share on such Scheduled Trading Day on the
Exchange, as determined by the Dealer based on such sources as it deems
appropriate using a volume-weighted methodology, for the portion of such
Scheduled Trading Day for which Dealer determines there is no Market Disruption
Event (as defined in Section 3 of this Agreement) and the number of Measurement
Dates and the Unwind Price for the Measurement Period shall be adjusted by
Dealer to account for such disruption and/or extension.

Dealer may adjust the table above upon the occurrence of any event or condition
that would have allowed Dealer to adjust the terms of the transactions evidenced
by the Warrants Confirmation.

